Citation Nr: 1420307	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-00 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic (Virtual VA) paperless claims file.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's April 2014 Appellate Brief.  The remainder of the documents in the Virtual VA file are duplicative of the evidence in the paper claims file.  

The issue of bilateral hearing loss is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence indicates the Veteran's tinnitus has existed since service.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 111; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he experiences constant tinnitus as a result of noise exposure in service while working as a tank mechanic and from mortar and rocket attacks.  Private treatment records dated August 2001 noted that the Veteran had tinnitus for many years.  In his February 2011 notice of disagreement, the Veteran reported he had tinnitus since his discharge from service.  He further noted in his December 2012 substantive appeal (VA Form 9) that he told his platoon sergeant in service about terrible ringing in his ears and the platoon sergeant told him to drive on and that it would go away.  An April 2010 VA examination report noted the Veteran's report of a history of constant tinnitus.  The examiner noted the Veteran was unsure of the onset of his tinnitus but that he had had it for many years and had learned to ignore it.  The question in the instant case is whether there is a nexus between the Veteran's current tinnitus and his military service.  There is a May 2010 VA opinion of record; however, it is inadequate.  The VA examiner concluded that it is less likely than not that the Veteran's tinnitus is due to his military service and was more likely due to presbycusis and/or some other etiology.  The examiner based this opinion on the fact that the Veteran could not recall the exact date of onset and a history of noise exposure with civilian employment.  The examiner did not take into account the Veteran's contentions that he experienced ringing in his ear while in service and that he could not remember an exact date that was over 40 years in the past.  Furthermore, the Veteran reported his occupation as that of a building superintendent, which required him to perform carpentry duties at times and with full OSHA compliance, including hearing protection.  Therefore, the examiner's opinion lacks adequate rationale.  

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

The Board finds no significant evidence contradicting the Veteran's account of in-service acoustic trauma and associated episodes of tinnitus symptoms in service and since his release.  Accordingly, the Board finds that the occurrence of in-service acoustic trauma and in-service episodes of tinnitus symptoms have been reasonably demonstrated by the evidence of record in this case.  VA"s notice and assistance requirements need not be discussed here as any error in that regard is harmless as this is a full grant of the benefits sought on appeal.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Board finds that additional evidentiary development is necessary before it can adjudicate the Veteran's claim for service connection for bilateral hearing loss.  

The Veteran contends that he has difficulty hearing speech in noise, on television, over the telephone and sometimes in normal conversation as a result of noise exposure in service as a tank mechanic and exposure to mortar and rocket attacks.  The Veteran's DD Form 214 reported that he was a general vehicle repairman and documents that he received a Vietnam Cross of Gallantry medal, indicating he engaged in combat with the enemy.  
An April 2010 VA examiner diagnosed sensorineural hearing loss in both ears.  
The examiner's May 2010 opinion, however, is inadequate.  The VA examiner concluded that the Veteran's claims file does not support noise-induced hearing loss due to service and that hearing loss occurred after military service and was not related to military noise exposure. In so concluding, the examiner noted that the Veteran's examination at discharge from service showed hearing within normal limits.  The examiner did not address any changes in the Veteran's hearing from entrance into service to discharge.  Furthermore, she did not account for the Veteran's contentions that his discharge audiological examination consisted of a medic asking if the Veteran could hear him speaking.  Thus, the VA examiner's opinion lacked adequate rationale.  

The Board further finds that remand is necessary to obtain outstanding private treatment records.  A July 2001 letter from Dr. Thomas Harrison indicated the Veteran had audiological testing done at the American Institute of Balance in Clearwater, Florida.  However, a review of the claims file reveals that these records have not been obtained.  

Finally, a March 2010 VA examination for ear disease included a September 2004 VA treatment record regarding the Veteran's hearing loss and evaluation for hearing aids.  The Board notes that this treatment record was not associated with the claims file.  Thus, on remand, the RO must ensure that all relevant VA treatment records have been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment with the appropriate VA Health Care system to include the September 2004 hearing aid evaluation.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his hearing loss and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records, to include treatment records from the American Institute of Balance in Clearwater, Florida.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for a new audiological examination.  The examiner must interview the Veteran as to the history of his hearing loss and the onset of his symptoms.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss had onset during or was caused by noise exposure or other injury or disease during his active service.  The examiner must consider the statements from the Veteran regarding his noise exposure in service, as well as the evidence of his in-service occupation and engagement in combat with the enemy.  The examiner must provide a rationale for any opinion offered.  This discussion should include the known causes for the kind of hearing loss the Veteran exhibits.  

4.  After the above development is completed, re-adjudicate the claims.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


